Citation Nr: 1449870	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE


Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) with anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.
 
In addition to a paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both files prior to reaching this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, who earned a Parachutist Badge, was injured in a parachuting accident that occurred in May 1995 during his active duty service.  Service connection is in effect for right knee and ankle disabilities that resulted from the accident.

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Furthermore, service connection is warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Here, the RO has not analyzed the Veteran's claim with consideration of a theory of secondary service connection due to his service connected right knee and ankle disabilities, despite statements by the Veteran's doctors and lay statements describing the effect of his right knee disability on his life, particularly symptoms of anxiety and depression.  The Veteran has stated that the injury changed his life, made it difficult to maintain employment, prevented him from achieving his goals, and that he has not felt good since the injury.  See Veteran's statement received January 19, 2011; February 2011 VA examination.  In addition, his private physicians have described the anxiety caused by the injury and its effect on his personal and professional life.  See private psychiatrist letter received March 8, 2011; private physician statement received November 20, 2011.  Secondary service connection requires consideration of whether the service-connected disability either causes or aggravates another condition.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448 (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation). The theory of secondary service connection must be addressed on remand.

The Veteran underwent a VA Examination in August 2013 to determine whether he was entitled to service connection for PTSD with anxiety disorder.  In providing a negative opinion for PTSD, the examiner diagnosed the Veteran with panic disorder without agoraphobia that was not linked to service.  The examiner did not adequately explain the diagnosis or opinion, since he did not address the Veteran's prior diagnoses of and treatments for various psychiatric disorders, including PTSD, anxiety, depression, and panic disorder; his private treatment records; statements from private doctors; and the Veteran's lay statements describing his symptoms.  The examiner reported that the Veteran had not sought psychiatric treatment until 2004, but did not address his primary physician's opinion that the Veteran had suffered from anxiety since the parachuting accident.  Further, the examiner did not discuss whether any psychiatric disorders were related to his service-connected disabilities.

Once VA provides an examination in a service-connection claim, the examination must be an adequate one or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one."  Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the examination was inadequate for the reasons described above.  As the claim requires further investigation by medical professionals, the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore a new examination must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding treatment records for the Veteran from the Lexington VAMC, including those since May 2014.  Ensure that treatment records for the Veteran's knee and ankle disabilities, as well as any newly obtained records are associated with the claims file.

2.  Obtain any outstanding private treatment records, including from the treating psychiatrist who wrote the letter received March 8, 2011 and the treating physician who wrote the letter dated November 6, 2011.  Obtain any other records the Veteran identifies.

3.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  Schedule the Veteran for another examination.  The examiner must review the claims file and all relevant electronic medical records, to include those related to the Veteran's knee and ankle disabilities.

Then, the examiner must consider the information in the claims file, including the diagnoses of PTSD, anxiety, depression, and panic disorder, reflected in the VA treatment records and the private medical records, and provide opinions as to the following:

a)  Provide an opinion as to the nature, extent, onset date and etiology of any psychiatric disorder.  The examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any psychiatric disorder is causally or etiologically related to the Veteran's service, specifically the parachute accident of May 1995.

b)  Provide an opinion as to whether any psychiatric disorder is at least as likely as not caused by the Veteran's service-connected right knee and ankle disabilities.  

c)  Provide an opinion as to whether any acquired psychiatric disorder is at least as likely as not aggravated by the Veteran's service-connected right knee and ankle disabilities.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In providing these opinions, the examiner must review the record and consider the documented relevant symptoms, as well as all relevant diagnoses and statements by treating medical professionals.  Consider the statements by private physicians, especially those received March 8, 2011, February 9, 2011, and November 20, 2006, respectively; and consider the treatment records of the above physicians. 

The examiner must consider the Veteran's lay statements, including the statement received January 19, 2011, as well as statements made during VA treatment and examinations.  All statements describing the impact that his knee and ankle injuries have had on his life must be considered. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  If the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's acquired psychiatric disorders.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the examination, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report to the examiner for corrections or additions.  

6.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the Veteran's claim to service connection for an acquired psychiatric disorder, addressing all theories of service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


